Citation Nr: 1125836	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  03-29 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for skin disorders (other than pseudofolliculitis barbae) to include seborrheic dermatitis of the scalp and face, eczematous dermatitis of the hands, onychomycosis, tinea pedis and tinea corporis.   


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active military duty from February 1995 to June 1996.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2006 and November 2009, the Board remanded these matters for additional development.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, for which VA service connected compensation may be awarded, was not shown in service and it is not shown that the Veteran's current psychiatric disorder, diagnosed as bipolar disorder, is related to service.  

2.  Although the Veteran suffers from left hip pain, the weight of the evidence is against a finding that he has any current left hip disability. 

3.  Although the Veteran has received diagnoses of onychomycosis, tinea pedis, eczematic dermatitis, seborrheic dermatitis and tinea corporis, none of these disabilities are shown to have been manifest in service or to be related to service.   

4.  Appellant was scheduled for VA examinations but failed to report.  His current address is unknown and he has not kept the VA apprised of his whereabouts.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2010).

2.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2010).

3.  The criteria for service connection for skin disability, to include onychomycosis, tinea pedis, eczematic dermatitis, seborrheic dermatitis and tinea corporis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2006 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  It also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Although this notice was provided after the initial rating decision by the RO, the Veteran was not prejudiced by this timing as after the issuance of the letter, the case was subsequently readjudicated by an August 2009 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the report and the reports of VA examinations.  Also of record and considered in connection with the claims are various written statements provided by the Veteran and by his representative on his behalf.  

The Veteran has also received a number of VA compensation and pension examinations.  Additionally, the Board notes that pursuant to the prior remands the RO/Appeals Management Center (AMC) attempted to schedule the Veteran for additional VA examinations but was unable to contact him due to not having an updated mailing address.  Mail was sent to a number of addresses, some of it returned, some not, including the most recent supplemental statement of the case.  Appellant has not responded with a current address or otherwise indicated a willingness to report for an exam.  The Board finds that the RO/AMC has made appropriate efforts to attempt to locate the address.  Notably, the RO/AMC conducted a specific search to look up the Veteran's past mailing addresses and also specifically contacted the Veteran's representative to attempt to determine, what the Veteran's current address was.  The RO/AMC also arranged for examination notices to be sent to the most current address of record for the Veteran and to an address the representative had previously indicated might still be valid as it was a mail drop provided to the Veteran by the local health department.  

Further, the Veteran's representative, in May 2011 argument, conceded that at this point, further attempts to arrange for the Veteran to receive additional VA examinations would be futile.  Accordingly, given that the Veteran does have an affirmative duty to keep VA apprised of his current mailing address or alternate way of reaching him, and given that more generally, the duty to assist is not a one way street, the Board finds that VA has met its duty to assist in relation to the attempts to arrange for the further VA examinations.  The Board finds that no further action is required prior to appellate consideration of any of these claims. 

II.  Factual Background

The Veteran's service treatment records reveal that he was treated for pseudofolliculitis barbae during service.  No other skin complaints were noted.  A June 1995 progress note shows that the Veteran was seen by medical personnel for right hip pain without trauma.  It was noted that he had been on profiles for the problem.  Physical examination showed that gait was within normal limits.  An X-ray of the hip showed a diagnosis of rule out bony abnormality.  He was prescribed flexeril.  A subsequent June 1995 progress note shows that the Veteran was continuing to complain of hip pain when asked.  

A May 1996 report of mental status examination shows that the Veteran was not found to have any psychiatric disease or defect, which warranted disposition through medical channels.  He was diagnosed with alcohol/cocaine dependence and antisocial personality disorder.  On May 1996 separation examination, the Veteran was not noted to have any hip problems and his psychiatric functioning was found to be normal.  Similarly, on his May 1996 report of medical examination at separation, the Veteran did not specifically report any current hip problems although he did report swollen or painful joints and trick or locked knee.  He also did report suffering from depression or excessive worry.  It was noted that he had attempted suicide 1 week prior but was not deemed to be currently suicidal.

A June 1996 progress note shows that the Veteran had complained of hip pain for the past two weeks.  He was assigned a continued hip profile for the next 10 days.   

An outpatient psychiatry note with an indiscernible date indicates that the Veteran's condition and the problems he presented were not amenable to hospitalization, treatment, transfer, disciplinary action, training or reclassification to another type of duty within the military.  It was unlikely that efforts to rehabilitate the Veteran or develop him into a satisfactory member of the military would be successful.  Thus, it was highly recommended that the Veteran be administratively separated from the service as soon as possible.  

The Veteran's service personnel records show that he experienced repeated disciplinary problems including fighting in October 1995, domestic assault in January, February, March and April 1996, disrespecting an NCO in March 1996, failure to obtain a driver's license in March 1996 and April 1996, being absent from place of duty in March 1996, wrongful appropriation of a motor vehicle in April 1996, damage to private property in April 1996 and suicidal gestures in April 1996.  As a result of this cumulative record of disciplinary problems, the Veteran was issued a general discharge under honorable conditions.  Specifically regarding the suicide attempt, an April 1996 general counseling form written by a superior indicates that the Veteran had been charged with an offense on April 29th.  He had been told that he could go ahead and finish out his work day in civilian clothes.  After about 10 minutes, he asked it would be o.k. for him to go and eat lunch.  This request was granted and then the Veteran proceeded to take an overdose of Tylenol and ended up in the hospital.  

A December 1999 private progress note shows that the Veteran was seen in the emergency room after falling down about six steps and cutting his feet on an iron railing.  The Veteran was noted to have various lacerations on the underside of his left toes and a large laceration to the side of the right great toe.     

On August 2002 VA mental health examination, the Veteran reported that his first sergeant was responsible for a series of difficulties he experienced in the Army.  He noted he gradually developed problems with alcohol and drugs and he reported his suicide attempt in April 1996.  Upon discharge, the Veteran had a series of legal difficulties because of drug possession.  The longest time he had spent in jail was 25 days.  It was noted that the Veteran continued to indulge in alcohol, mostly beer, as well as cocaine.  However, he reported that he did not have any alcohol or drug addiction.  The examiner noted that while the Veteran alleged that he was depressed during the interview, he was rather jovial.  Sometimes he laughed when recalling certain incidents in the Army.  The examiner also noted that there was no particular history of being treated for major depression or other primary psychiatric disorders except for his difficulties with drugs and alcohol.  The examiner commented that when anyone was indulging in mood altering substances, it was common for them to eventually manifest depression or suicidality.  The examiner indicated that this is what appeared to have happened to the Veteran.  The examiner further indicated that there was no history of continued psychosocial support or administration of medication for the Veteran's alleged depression.  

Mental status examination revealed an alert male, who was appropriately groomed for the occasion.  Speech was occasionally vague and defensive.  Mood was assessed as normal although the Veteran reported it as depressed.  Affect was appropriate to thought content and mood and there were no suicidal or homicidal ideations.  Cognitive functions were unremarkable except that the Veteran alleged to have poor memory.  The diagnoses were alcohol indulgence and cocaine indulgence.  The examiner found that the Veteran's allegations of depression and memory problems were not supported by consistent and objective clinical findings or contemporaneous records in the claims file. 

On August 2002 VA hip examination, the Veteran did not know why he started to have pain in the left hip but it started the same night in service that he injured his knee playing basketball.  The examiner indicated that he did not believe that the hip should be service connected as he did not find any record of any injury to it in the Veteran's records.  

Physical examination of the hip showed some limitations particularly with pain with external and internal rotation over the greater trochanter.  Forward flexion was 100 degrees, backward extension was 20 degrees, adduction was 20 degrees with pain over the greater trochanter and abduction was to 40 degrees with pain over the greater trochanter.  The diagnosis was bursitis of the left hip.  An X-ray was ordered but it was the examiner's opinion that the bursitis was not service connected.  The X-ray showed that bone and joint structures appeared intact with no evidence of arthritic change or other significant abnormality.  A bony body adjacent to the upper limits of the acetabulum was consistent with an accessory growth center.  

On August 2002 VA general medical examination, the Veteran reported fungal infection of his toes and face since his service days.  Otherwise, he denied any skin rash.  Physical examination was essentially normal and the diagnostic impression was normal physical examination.  

VA treatment records from August 2002 to February 2004 show ongoing treatment for psychiatric disorder.  A September 2002 psychiatric consultation shows that the Veteran reported that he first became depressed when he had an injury during service in 1995.  He had had two prior suicide attempts, the one in service and one the prior May where he cut his wrist.  The diagnostic assessment was rule out bipolar disorder.  A subsequent September 2002 mental health progress note shows that the Veteran reported chronic feelings of depression related to his inability to follow through on any particular interest because of his racing thoughts.  This kept him from staying on task.  His discouragement was devastating and he had stayed isolated and paranoid with no ability to keep a job.  The diagnosis was bipolar II disorder.  

On September 2002 VA examination, the Veteran reported that since service he had experienced dry itchy areas on his hands, which would itch particularly when his hands would get wet.  He had not been treated with any topical medications for this.  Additionally, he would get itchy areas on the face and scalp since entering service.  He had used topical cortisone, which had been somewhat helpful in the distant past, although he was not currently using anything.  Additionally, the Veteran was bothered by athlete's foot and fungal infections of the toenails.  He had been treated with griseofulvin for two months in the past, which was only partially effective.  The toes occasionally throbbed or the nails would become extremely thick.  The Veteran also had shaving bumps, which began during service.  This problem had improved somewhat by him refraining from shaving.  

Physical examination showed fine, dry waxy scaling over the scalp and face with mild erythema.  In the beard area, there were multiple follicular acneiform papules and some erythema and hyperpigmentation.  Over his hands, there was diffuse fine dryness over the dorsum and the palms but no active eczematous areas currently.  On the feet, there were marked fine powdery scales, prominent in the creases and in a moccasin pattern.  There were multiple dystrophic toenails with marked white subungual debris.  The diagnoses were seborrheic dermatitis of the scalp and face, pseudofolliculitis barbae, eczematous dermatitis of the hands, tinea pedis, and onychomycosis.  

A June 2003 VA mental health outpatient intake assessment showed that the Veteran continued to experience ongoing pain in the back, knees, and hip.  The Veteran reported that during service he was continually prodded by his supervisor in the military after his accident.  He indicated that at the time, he could not take prodding any longer, especially with the extreme pain that he was in and therefore, he attempted to overdose on pills.  The current diagnostic impression was bipolar disorder.  

October 2003 VA inpatient progress notes show that the Veteran was briefly hospitalized for suicidal ideation.  The diagnosis was bipolar affective disorder.  Subsequent January 2004 VA treatment records show that he Veteran was again hospitalized for suicidal ideation.  At discharge the diagnosis was bipolar disorder with cocaine abuse.  

In a March 2004 VA opinion, a VA nurse practitioner indicated that she had reviewed the claims file in addition to the report of a prior VA orthopedic examination done in August 2002.  The nurse practitioner noted that when the August 2002 opinion had been rendered concerning the left hip, the Veteran's service treatment records from 1995 and 1996 had not been available. The nurse practitioner also noted that within the Veteran's medical file, it indicated that he had been treated for chronic left knee pain, low back pain and left hip pain during service.  He was placed on PT profiles, received physical therapy and also had X-rays for complaints of pain in those joints.  Additionally, he had been diagnosed with pseudofolliculitis barbae and was placed on a shaving profile while he was in the military.  Accordingly, the nurse practitioner found that with the evidence now in the Veteran's claims file, it appeared at least as likely as not that the left knee, low back, hip and skin condition (i.e. pseudofolliculitis barbae) onset occurred during military service.

In a September 2004 rating decision, the RO granted service connection for pseudofolliculitis barbae.  

On January 2005 private consultation, the Veteran reported some dry patches of skin around his neck area.  The pertinent diagnostic assessment was tinea corporis and the veteran was prescribed nizoral shampoo. A subsequent June 2006 progress note shows follow up treatment for tinea corporis with Lotrimin cream.    

On June 2005 VA examination, the Veteran denied any ongoing problem with his hip joints.  Physical examination showed there was motor power of 5/5 in the hip flexor and knee extensor.  X-rays of the bilateral hips showed no significant change since August 2002.  The bone and joint structures of both hips again appeared intact with no evidence of arthritic change.  An accessory growth center adjacent to the upper limits of the left acetabulum was again noted.  

Physical examination of he left hip showed flexion to 125 degrees, abduction to 45 degrees, external rotation to 60 degrees and internal rotation to 30 degrees.  There was no pain on range of motion noted.  Examination of the right hip showed similar findings.  The pertinent diagnostic impression was normal bilateral hip examination.  The examiner commented that the veteran had no musculoskeletal limitation due to hip impairment.  

On June 2005 VA skin examination; the Veteran reported that he started noticing around 1995 itching of both feet and that all of his toenails were turning thick and ugly and that there was scaling and some cracks.  He noted that he went to a doctor at that time and he was given a Griseofulvin tablet.  He did not remember how long he took the tablet and did not remember whether he was given any local cream.  He used the tablet but his problem continued.  His nails never got better.  They just kept on getting thicker and brittle and discolored and he continued to have itching of both feet.  Once he was discharged from the service, he indicated that had not been going to the doctor for the feet, or that he may have gone once, and was given some cream, but since that time he had not seen any doctor about his feet.  He also reported later having itching all over his body, which the examiner attributed to a separate skin condition.  

Regarding the feet the Veteran continued to have itching and scaling.  He also had separate skin eruptions on both thighs, the back and the abdomen, for which he said he had gone somewhere for treatment and was given hydrocortisone cream.  Physical examination of the exposed area of the body showed no evidence of any active skin condition.  Examination of both feet showed that the Veteran definitely had all the nails turning to completely fungal nails and there was scaling on both soles and the sides of the feet.  Examination of the rest of the body showed that the abdomen, complete back and both thighs were completely involved with macular eruptions.  The examiner noted that this was something new and probably had nothing to do with his ongoing dermatophytosis.  The examiner diagnosed the Veteran with dermatophytosis of both feet and dermatitis or eczema.
III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Acquired psychiatric disorder

The Veteran's service treatment records and service personnel records do show that he experienced problems with mental functioning during service in that he attempted suicide in April 1996.  However, at that time he was not deemed to have a chronic acquired psychiatric disorder for which service connection could be granted.  Instead, he was found to suffer from alcohol/cocaine dependence and antisocial personality.  See 38 C.F.R. § 3.301(d) (noting that an injury or disease incurred during active service is not deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs) and 38 C.F.R. § 3.303(c) (noting that personality disorders as such are not subject to service connection).   
 
The record then does not contain any reference to psychiatric disorder until 2002 approximately six years after the Veteran's separation from service.  Notably, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the post-service medical or psychiatric documentation contains any specific findings that the Veteran's current psychiatric disability, diagnosed as bipolar disorder, is related to the mental problems he experienced in service.  Notably, when the Veteran did receive a VA psychiatric examination in August 2002, he was not found to have any underlying psychiatric disability other than alcohol indulgence and cocaine indulgence, disabilities, which in and of themselves are not subject to service connection.  

VA treatment records do later show a clear diagnosis of bipolar disorder.  However, there are no medical opinions of record indicating that the disorder is related to the mental problems the Veteran experienced in service.  Pursuant to the prior remands, the RO/AMC attempted to arrange for the Veteran to receive an additional VA psychiatric examination to determine the likely etiology of any current psychiatric disability but as explained above was unable to do so after making reasonable efforts.  Thus, based on the evidence of record, a medical nexus between the Veteran's current psychiatric disability, diagnosed as bipolar disorder, and his mental problems in service is simply not shown.    

Although the Veteran essentially contends that his bipolar disorder is related to the mental problems he experienced in service, as a layperson he is not competent to provide a medical opinion regarding such a specific medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that a chronic psychiatric disorder for which service connection can be granted was not shown in service, given that bipolar disorder was not diagnosed until at least six years after service, and given that there is no competent medical evidence of a relationship between the Veteran's current bipolar disorder and the mental problems he experienced during service, the Board must conclude that the weight of the evidence is against a finding of service connection for an acquired psychiatric disorder.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Left Hip Disability

In the instant case, although the Veteran did experience a number of instances of hip pain during service, a chronic hip disability was not diagnosed.  Post-service, the August 2002 VA examiner did diagnose the Veteran as having left hip bursitis, and did note some limitation of motion with pain.  However, on subsequent June 2005 VA examination, the examiner's diagnosis was "normal bilateral hip examination" and the examiner specifically commented that the Veteran had no musculoskeletal limitation due to hip impairment.  Further the existing post-service outpatient treatment records do not suggest any hip problems aside from recurring pain.  

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, although the Veteran was diagnosed with bursitis by the August 2002 VA examiner, there is no indication from the record that this condition is chronic in nature as outpatient treatment records are silent for any findings or treatment of bursitis and the June 2005 VA examiner did not diagnose the Veteran with bursitis, instead finding that his hips were entirely normal.  Similarly, although the Veteran has also been found to have a growth around the acetabulum, there is no indication that this growth results in any functional impairment (i.e. disability).  Notably, the prior remands had instructed the RO /AMC to schedule the Veteran for an additional VA examination to again assess whether the Veteran had any current hip disability, to include disability associated with the growth around his acetabulum.  However, as explained above, such examination could not be arranged due to the RO/AMC not having a valid current address for the Veteran.  

Thus, based on the documentation of record, the evidence does not show that a chronic hip disability became manifest during service or that the Veteran has current chronic bursitis or other current chronic hip disability.  The Board notes that the Veteran has considered the Veteran's competent lay assertions of continuing hip pain; however, while these assertions help establish that he does indeed suffer from such pain, they do not provide a basis for finding that the Veteran has an underlying chronic hip disability.  Accordingly, as a chronic hip disability has not been shown either during service or post service, service connection for left hip disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (In the absence of proof of current disability, there can be no valid claim of service connection).    

C.  Skin Disability

Aside from pseudofolliculitis barbae, for which the Veteran is already service connected, other skin diagnoses of record include dermatophytosis of the feet/onychomycosis, tinea corporis, eczematous dermatitis, tinea pedis and seborrheic dermatitis of the scalp and face.  However, the service treatment records are negative for any findings of any of these disabilities.  Additionally, the first post service medical evidence of any of them is not until 2002, approximately six years after service.  Once again, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, although the March 2004 VA nurse practitioner did generally opine that the it is at least as likely as not that the Veteran's "skin condition" occurred during military service, the Board notes that this finding was based on the Veteran having been diagnosed with pseudofolliculitis barbae during service.  Accordingly, the Board finds that it constitutes positive evidence for pseduofolliculitis barbae becoming manifest in service but does not constitute positive evidence for the Veteran's other service connected disabilities becoming manifest in service.  

Further, although the June 2005 VA skin examiner's report appears to indicate that the examiner believed that it was likely the Veteran's tinea pedis and dermatophytosis began in service and has continued until the present, this was based on the Veteran's self-report that he received treatment during service for these conditions.  However, as the Veteran's service treatment records are negative for the receipt of such treatment; as the Board presumes that had the Veteran received such treatment, which was alleged to include anti-fungal medication, it would have been included in those records; and as there is no medical documentation of similar treatment occurring post-service, the Board does not find the Veteran's report of manifestation in service and continuation since service credible.  Thus, as the June 2005 VA examiner's report is based on the Veteran's non-credible history, it is not entitled to any probative weight.  Accordingly, as neither manifestation of tinea pedis and onychomycosis in service, or continuity of symptomatology of tinea pedis and onychomycosis since service, is shown, service connection for these disabilities is not warranted.    

During the September 2002 VA examination, the Veteran also reported that he had had dry itchy areas of the hands since service (which were diagnosed as eczematic dermatitis) and itchy, dry areas of the scalp and face since entering the service (diagnosed as seborrheic dermatitis, for which he used topical cortisone.  However, the service treatment records are negative for any evaluation or treatment of these conditions.  Also, the Veteran did not voice any complaints concerning these problems during the June 2005 VA examination.  Further, although he has essentially alleged continuity of symptomatology of these problems since service, the Board does not find this allegation credible.  Once again, while the Veteran did report the problems during the September 2002 VA examination, he did not report any itching of the hands, face or scalp during the June 2005 VA examination.   Instead he reported only the dermatophytosis and a separate skin condition, which affected the abdomen, back and both thighs, which was also diagnosed as eczematic dermatitis, and which the examiner found was a new condition, and thus, by implication, not related to service.  Also, there are no post-service medical records of any specific treatment or evaluation for eczematic dermatitis of any part of the body or for seborrheic dermatitis.   

Further, there are no medical opinions of record indicating that eczematous dermatitis of any part of the body is related to service, with the June 2005 VA examiner's findings tending to weigh against such a conclusion, as he found that this problem was a new condition.  In this regard, the Board once again finds that the March 2004 VA nurse practitioner's opinion was only applicable to the Veteran's pseudofolliculitis barbae.  

Finally, the service treatment records are also negative for any treatment for tinea corporis.  Instead, the record shows that it was first diagnosed in 2005, some nine years after service and the Veteran has not specifically alleged that the problem was manifest in service or is related to service.  Nor is there any medical opinion of record suggesting any such relationship.  Accordingly, service connection for tinea corporis is also not warranted.  

Although the Veteran has essentially contended that his skin disabilities, and in particular his dermatophytosis, eczematic dermatitis and seborrheic dermatitis are related to service, as a layperson he is not competent to provide a medical opinion regarding such a specific medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that it is not established that any skin disability other than pseudofolliculitis barbae was shown to be manifest in service and given that none of the Veteran's claimed skin disabilities are shown to be otherwise related to service, the preponderance of the evidence is against the Veteran's claims for skin disability and they must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a left hip disability is denied.

Service connection for skin disorders (other than pseudofolliculitis barbae) to include seborrheic dermatitis of the scalp and face, eczematous dermatitis of the hands, onychomycosis, tinea pedis and tinea corporis is denied.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


